Citation Nr: 0918076	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  05-27 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by vertigo with dizziness and nausea.

2.  Entitlement to service connection for pulmonary 
insufficiency. 

3.  Entitlement to a compensable rating for service-connected 
peripheral neuropathy of the right lower extremity from 
initial entitlement prior to January 23, 2006 and in excess 
of 10 percent as of January 23, 2006.

4.  Entitlement to an initial rating in excess of 20 percent 
for service-connected peripheral neuropathy of the left lower 
extremity.

5.  Entitlement to a rating in excess of 40 percent for 
service-connected intervertebral disc syndrome of the lumbar 
spine.





REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to 
December 1973 with 13 years, 11 months and 3 days prior 
active service.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of February 2004 from the New Orleans, 
Louisiana Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted a 40 percent rating for 
intervertebral disc syndrome of the lumbar spine, granted 
service connection for peripheral neuropathy of the bilateral 
lower extremities secondary to the service connected lumbar 
spine intervertebral disc syndrome and assigned an initial 10 
percent rating, and denied service connection for vertigo 
with dizziness and pulmonary insufficiency.  In his notice of 
disagreement dated in April 2004, the Veteran withdrew claims 
for entitlement to service connection for diabetes mellitus 
and for various disorders claimed as related to diabetes 
mellitus, thus these issues were never placed in appellate 
status.  Other issues on appeal were removed from appellate 
status by the RO's June 2005 decision that granted service 
connection for bilateral hearing loss, tinnitus and a 
bilateral knee disorder, thereby rendering these appeals 
moot.

In a June 2005 rating decision the RO granted an increased 
rating of 20 percent disabling for peripheral neuropathy of 
the left lower extremity and a separate 0 percent rating for 
peripheral neuropathy of the right lower extremity, effective 
from initial entitlement.  Thereafter, the RO in an April 
2006 rating decision granted a 10 percent rating for the 
peripheral neuropathy of the right lower extremity effective 
January 23, 2006 and continued the 0 percent rating prior to 
that date.  The rating assigned for the peripheral neuropathy 
of the left lower extremity was left unchanged.  Following 
this decision the Veteran submitted a statement in December 
2006 expressing his desire to withdraw his appeals of the 
issues pertaining to the ratings assigned for the peripheral 
neuropathy and the intervertebral disc syndrome.  The 
disposition of these issues will be addressed below.  

The appeal of the issues of entitlement to service-connection 
for vertigo/dizziness with nausea and for pulmonary 
insufficiency is REMANDED to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDING OF FACT

In December 2006, prior to any Board decision, the Veteran 
notified VA in writing that he desired to withdraw the 
pending claim and appeal of all issues pertaining to the 
ratings in effect for peripheral neuropathy of both the left 
and right lower extremities dating back to initial 
entitlement, and also withdrew the issue of entitlement to an 
increased rating for the intervertebral disc syndrome of the 
lumbar spine.  


CONCLUSIONS OF LAW

1.  Because the Veteran has withdrawn his appeal of the issue 
of entitlement to a compensable rating for service-connected 
peripheral neuropathy of the right lower extremity from 
initial entitlement prior to January 23, 2006 and for a 
rating in excess of 10 percent disabling as of January 23, 
2006, the Board lacks jurisdiction to adjudicate the merits 
of his claim.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).

2.  Because the Veteran has withdrawn his appeal of the issue 
of entitlement to a rating in excess of 20 percent for 
service-connected peripheral neuropathy of the left lower 
extremity from initial entitlement, the Board lacks 
jurisdiction to adjudicate the merits of his claim.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2008).

3.  Because the Veteran has withdrawn his appeal of the issue 
of entitlement to a rating in excess of 40 percent for 
service-connected intervertebral disc syndrome of the lumbar 
spine, the Board lacks jurisdiction to adjudicate the merits 
of his claim.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When the Board concludes that a claim has either been 
withdrawn or abandoned, it must provide an adequate statement 
of reasons or bases for its conclusion.  Verdon v. Brown, 8 
Vet. App. 529 (1996).

The Veteran has perfected appeals of the assignment of a 40 
percent rating for an intervertebral disc syndrome of the 
lumbar spine, and the ratings assigned for peripheral 
neuropathy of the left lower extremity which has been rated 
20 percent disabling from initial entitlement and for the 
right lower extremity, which has been assigned a 0 percent 
rating from initial entitlement and a staged 10 percent 
rating effective January 23, 2006.  

In December 2008, the Veteran notified VA in writing that he 
desired to withdraw these issues pending on appeal.  
Specifically he wrote "I wish to withdraw the appeal on the 
issues of peripheral neuropathy of the lower extremities 
secondary to intervertebral disc syndrome and intervertebral 
disc syndrome."  No Board decision has been issued 
pertaining to these issues.  Because no specific error of 
fact or law is alleged, the requirements for dismissal have 
been met. 38 U.S.C.A. § 7105 (d) (5) (West 2002); 38 C.F.R. § 
20.204 (2008).  This appeal has become moot by virtue of the 
withdrawal of all claims and appeals before VA.


ORDER

The appeal of the issue of entitlement to a compensable 
rating for service-connected peripheral neuropathy of the 
right lower extremity from initial entitlement prior to 
January 23, 2006 and for a rating in excess of 10 percent 
disabling as of January 23, 2006, is dismissed.

The appeal of the issue of entitlement to a rating in excess 
of 20 percent disabling, for service-connected peripheral 
neuropathy of the left lower extremity from initial 
entitlement, is dismissed. 

The appeal of the issue of entitlement to a rating in excess 
of 40 percent disabling for service-connected intervertebral 
disc syndrome of the lumbar spine is dismissed.


REMAND

In regards to the remaining issues on appeal the Board finds 
that further development is necessary to adequately address 
these claimed service connection issues.  The Veteran has 
alleged having vertigo with dizziness and nausea as a result 
of acoustic trauma from explosions and combat conditions, the 
same conditions which resulted in his bilateral hearing loss 
and tinnitus which are both service-connected.  The Board 
notes that the RO conceded acoustic trauma from 20 years of 
service in granting service-connection for these disorders.  
Alternately he and his representative in the March 2009 
informal hearing has alleged that the vertigo with dizziness 
and nausea is secondary to side effects of medication used to 
treat service-connected disorders.  Although the March 2005 
VA neurological examination made a brief mention of his 
dizziness complaints, this and other VA examinations of 
record failed to address whether the Veteran has a current 
disorder manifested by vertigo, dizziness and nausea that is 
either due to the acoustic trauma sustained in service, or is 
a side effect of medications taken to treat service-connected 
conditions.  Presently service connection is in effect for 
intervertebral disc syndrome of the lumbar spine, bilateral 
knee arthritis and chondromalacia, peripheral neuropathy of 
bilateral lower extremities, bilateral hearing loss and 
tinnitus.  

The January 2006 VA peripheral neuropathy examination is 
noted to report a history given by the Veteran of dizziness 
secondary to medications in the past, but fails to address 
what type of medications caused these symptoms, much less 
whether they were used to treat service-connected or 
nonservice-connected disorders.  The rest of the examination 
addressed the peripheral neuropathy disorder without further 
addressing or diagnosing the claimed dizziness.

In regards to the pulmonary insufficiency, he and his 
representative in the March 2009 informal hearing allege that 
this disorder is secondary to Agent Orange exposure sustained 
while serving in Vietnam.  His DD Form 214 confirms such 
service.  While the RO denied service connection for the 
pulmonary insufficiency as not being a current disability, 
the Veteran has pointed out and the evidence now shows a 
diagnosis of chronic obstructive pulmonary disease (COPD).  
Even if the Veteran is unable to substantiate his service 
connection claim for COPD on a presumptive basis based on 
Agent Orange exposure, the Board is obligated to consider the 
Veteran's claim on a direct basis.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran was not 
precluded under the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act from establishing service 
connection with proof of direct actual causation).  However, 
where the issue involves a question of medical causation, 
competent evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Thus, an examination is needed to 
address the etiology of the COPD disorder currently shown.  

VA's duty to assist the Veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the Veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2008).

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the Veteran was 
provided with a generic notice pursuant to Dingess, supra.  
In light of the need to remand these matters for further 
development, additional notice should specifically address 
the issues on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must also send the Veteran a 
corrective notice addressing the service 
connection claims, that includes: an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted.  The notice 
addressing the service connection claim 
for vertigo should also advise him of the 
evidence needed for establishing service 
connection as secondary to a service-
connected disability pursuant to Allen, 
supra.   

The notice must also (1) inform him of 
what he needs to provide; and (2) what 
information VA has or will provide that 
pertains to these claims.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
specifically affecting the issues on 
appeal.

2.  The AOJ should request the Veteran to 
identify the names, addresses, and dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to diagnosis and 
treatment for his claimed vertigo and 
pulmonary disabilities.  The Veteran 
should provide all necessary written 
releases for these records.  If any of 
the identified records cannot be 
obtained, the AOJ should notify the 
Veteran of such and describe the efforts 
used in requesting these records.

3.  After the completion of the above, 
the AMC should schedule the Veteran for a 
VA examination(s), to determine the 
nature and etiology of the Veteran's 
claimed vertigo with dizziness and nausea 
and his pulmonary insufficiency (now 
diagnosed as COPD).  The examination(s) 
should determine whether any claimed 
vertigo condition began inservice or was 
caused by inservice events resulting in 
acoustic trauma or is either is due to or 
aggravated by medications used to treat 
any service-connected disorders 
(currently shown to be intervertebral 
disc syndrome of the lumbar spine, 
bilateral knee arthritis and 
chondromalacia, peripheral neuropathy of 
bilateral lower extremities, bilateral 
hearing loss and tinnitus.)  In regards 
to the claimed pulmonary insufficiency 
now diagnosed as COPD the examination(s) 
should determined whether this condition 
began inservice, or was caused by 
exposure to Agent Orange in service or is 
a disease that is presumptive to Agent 
Orange exposure.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  
The examiner is requested to review the 
pertinent medical records, examine the 
appellant and provide a written opinion 
as to the presence, etiology and onset of 
claimed vertigo with dizziness and nausea 
and his pulmonary insufficiency (now 
diagnosed as COPD).  Specifically, the 
examiner is requested to provide an 
opinion as to (1) Whether there is a 
current disability of claimed vertigo 
with dizziness and nausea and whether 
there is a current disability of 
pulmonary insufficiency (now diagnosed as 
COPD). (1) the medical probability that 
his current claimed vertigo with 
dizziness and nausea began inservice or 
was caused by exposure to acoustic trauma 
in service (2) the medical probability 
that any pulmonary disorder began in 
service, to include whether it is either 
a disease that is presumptive to Agent 
Orange exposure, or if not, whether it 
can be related to such exposure on a 
direct basis (3) the medical probability 
that any current claimed vertigo is 
related to medication to treat the 
appellant's service-connected disorders 
and (4) whether it is at least as likely 
as not (at least a 50 percent chance) 
that the appellant's service-connected 
disorders or treatment for such 
aggravated or contributed to or 
accelerated any vertigo condition beyond 
any natural progression.  If the 
appellant's treatment for any service-
disorders aggravated or contributed to or 
accelerated any pathologic process 
resulting in a vertigo disorder, the 
examiner must state to what extent, given 
in terms of a percentage, did it so 
contribute as compared to the natural 
progress of the disease itself or as 
opposed to other possible contributing 
factors.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Upon completion of the foregoing, the 
AOJ should re-adjudicate the claims on 
appeal.  If any benefit sought is not 
granted, the Veteran should be furnished 
a supplemental statement of the case, and 
provided an opportunity to respond.  
Adjudication of the vertigo claim should 
consider the applicability of 38 C.F.R. 
§ 3.310(a) (2008) and Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  The case 
should then be returned to the Board, if 
in order.

Thereafter, the case should be returned to the Board, if in 
order.  The Veteran is advised that failure to cooperate by 
reporting for examination, without good cause, may have 
adverse consequences on his claims.  38 C.F.R. § 3.655 
(2008).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


